Citation Nr: 1020854	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for diabetes mellitus, 
type II. 

4.  Entitlement to service connection for erectile 
dysfunction (ED). 

5.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue


INTRODUCTION

The Veteran served on a period of active duty for training 
(ADT) from August 28, 1981, to November 21, 1981; he served 
on active duty from April 27, 1984, to March 16, 1988, and 
from February 11, 2003, to March 19, 2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied entitlement to service connection for 
hypertension, sleep apnea, ED, diabetes, and headaches.

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel 
Board hearing).  A transcript of that hearing is of record.

The the issue of entitlement to service connection for a 
traumatic brain injury has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep 
apnea, ED, diabetes, and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hypertension was shown to have been incurred in service.


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  Because of the decision in this case, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

National Guard treatment records, including a February 2002 
enlistment examination report and February 2003 dental health 
questionnaire, are silent for any complaints or diagnoses of 
hypertension or high blood pressure.  The February 2002 
enlistment report noted a blood pressure reading of 130/89.  
National Guard treatment records containing three blood 
pressure readings taken within a single week in late February 
2003 were 138/94, 139/98, and 130/96.  A March 2003 National 
Guard treatment record also included a blood pressure reading 
of 146/108. 

Except for a single VA treatment record in July 2003 which 
had a blood pressure reading of 128/67, VA treatment records 
dated from June 2003 to May 2004 show continued findings of 
diastolic readings above 90mm. 

The Veteran was diagnosed with hypertension in a VA treatment 
record dated in May 2004. 

During his February 2010 hearing, the Veteran stated that he 
was first made aware of his high blood pressure during an 
appointment for a shoulder injury during active duty.  He 
stated he had to have his blood pressure checked multiple 
times at that time.  He also stated that he was prescribed 
medications for his hypertension but was later taken off of 
them due to fainting. 

VA treatment records dated from May 2004 through February 
2010 indicate ongoing treatment for hypertension. 

In view of the totality of the evidence, including the 
Veteran's National Guard treatment records, and resolving all 
doubt in the Veteran's favor, the Board finds that his 
hypertension disorder began during his active military 
service.  His National Guard treatment records in the days 
and months following active service show multiple elevated 
blood pressure readings, and the Veteran was diagnosed with 
hypertension by the VA only 14 months after release from 
active service.  There is also no evidence of record that 
supports a finding to the contrary.  Consequently, the Board 
finds that the evidence of record is at least in equipoise, 
and therefore, affording the Veteran the benefit of the 
doubt, service connection for hypertension is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hypertension is 
allowed, subject to the law and regulations governing the 
criteria for award of monetary benefits.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for sleep apnea, diabetes, ED, and headaches is 
warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to this matter was 
provided in April 2007.

At his hearing before the undersigned in February 2010, the 
Veteran indicated that he had applied for and had been 
receiving disability benefits from the Social Security 
Administration (SSA) since 2003 for a back injury.  Those 
records have not been obtained by VA.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of SSA's determination on the Veteran's claim, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.
The Board also notes that service treatment records from the 
Veteran's earlier periods of service have not been associated 
with the claims folder.

The claims file reflects that the Veteran has received 
medical treatment from Little Rock VAMC; however, as the 
claims file lacks any treatment records dated between June 
2004 and May 2006, any additional records from that facility 
should be obtained.  As a May 2006 progress note indicates 
that the Veteran was diagnosed with sleep apnea in December 
2004, ED in April 2005, and diabetes in October 2005, these 
records, while not presently in the claims folder, are 
necessary in determining service connection.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In a September 2003 urology consult, the Veteran was 
diagnosed with ED, and prescribed Viagra.  In an October 2003 
VA progress note, the Veteran stated that he took a trial 
does of sertraline starting in September 2003 and then self-
increased his dose.  He indicated that it appeared to be 
helping him with his service-connected depression, but that 
he has been experiencing sexual side effects of decreased sex 
drive.  In light of the cumulative record, the Board has 
determined that an examination is needed to determine the 
etiology of the Veteran's ED and whether it was incurred in 
active service or was caused or aggravated by a service-
connected disability, including hypertension and depression.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt, through 
official channels, to secure the 
Veteran's service treatment records for 
his periods of service from August 28, 
1981, to November 21, 1981 (ADT), and 
when he served on active duty from April 
27, 1984, to March 16, 1988.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain the requested records, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review. 

2.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
which treated the Veteran for sleep 
apnea, ED, diabetes, or headaches since 
February 2010.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Of particular 
interest are any outstanding VA treatment 
records of the Veteran's claimed 
disabilities from the Little Rock VAMC, 
for the period from June 2004 to May 
2006.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The Veteran should be afforded a VA 
examination by a physician to determine 
the etiology of his claimed ED.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following review of the claims folder and 
an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that any ED had its onset in 
active duty service or was caused or 
aggravated by the Veteran's service-
connected disabilities.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


